In an action for divorce, defendant appeals from an order of the Supreme Court, Westchester County, dated September 30, 1971, which granted plaintiff $300 per week as temporary alimony, ordered defendant to pay plaintiff $2,500 for her counsel fees and further ordered him to pay certain other miscellaneous expenses. Order affirmed, on consent, without costs. No opinion. Pursuant to the oral stipulation of counsel during the argument of this appeal, defendant will submit to an examination before trial as to his finances during the current week at the office of plaintiff’s attorneys and the case is ordered on the trial calendar for trial to commence during the week of December 6, 1971, subject to the service and filing of an appropriate note of issue and payment of the fee therefor. Latham, Acting P. J., Shapiro, Gulotta, Brennan and Benjamin, JJ., concur.